PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/304,276
Filing Date: 7 May 2019
Appellant(s): KWON, Yong Chul



__________________
Young Seok Koo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 2, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated April 2, 2021, from which the appeal is taken have been modified by the Advisory Action dated June 8, 2021, wherein the cancellation of claim 6 in the Amendment After Final filed May 31, 2021, rendered moot the rejections thereof under 35 USC 112 and 102/103.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
NEW GROUNDS OF REJECTION
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, and US 2015/0031837 issued to Favis et al.
Tung discloses bulked continuous filament (BCF) carpet yarns having a high level of bulk (abstract).  Carpets tufted of said yarns have a superior balance of carpet bulk and newness retention (abstract).  The preferred BCF yarns are nylon yarns, but polyester yarns are also suitable for the invention (col. 3, lines 34-39).  When polyester is employed, appropriate adjustments of the bulk levels and newness retention values shown in the figures for nylon 6,6 and processing variables due to different melting temperatures would be required, but said adjustments may be envisioned by those of ordinary skill in the art (col. 3, lines 39-41 and col. 5, lines 33-40). The BCFs have a trilobal cross-sectional shape with a modification ratio of 1.4-4.0 and a denier per filament of 10-25 (col. 2, line 63-col. 3, line 1).  The yarns made from the BCFs 2 (680-1700 gsm) (col. 3, lines 26-31).  The BCFs are extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn (col. 4, line 66-col. 5, line 33).  
Tung explicitly teaches the invention of claims 1-4 with the exceptions (a) the polyester is polyethylene terephthalate (PET), (b) a crimp ratio of 14% or more, and (c) a wear resistance level according to MS343-15 standard of a grade 3 or more. 
Regarding exception (a), while Tung teaches polyester filaments, the reference fails to explicitly teach said polyester is polyethylene terephthalate.  However, it is well known in the textile art in general and the carpet art in particular that PET is the most common type of polyester within the class of polyesters.  Appellant was previously given Official Notice of this fact in the Non-Final Office action (December 18, 2020).  Although appellant did not properly traverse said Official Notice, which resulted in said fact being taken as admitted prior art, the Allan, Phillips, and Favis references were cited in the Final Office action (April 2, 2021, section 15) as evidence that polyethylene terephthalate (PET) is the most common type of polyester.  Specifically, the Allan reference states:
For satisfactory application as carpet face yarn or pile liners or fiberfill, the fiber must be a crimped fiber and should preferentially possess a bending recovery in excess of about 40%.  Polyethylene terephthalate, the most commonly produced polyester may be produced with a maximum fiber bending recovery in the range 45 to 55%. (Col. 1, lines 58-64)

See also, Phillips and Favis, which teach, respectively:  
The carpet layer 14 may be made from a range of materials.  For instance, the raised surface of the carpet, or pile, may be made from Nylon, olefin, polypropylene, polyester (polyethylene terephthalate, commonly abbreviated PET), wool, etc. (Section [0064])



Thus, the fact that PET is the most common type of polyester within the class of polyesters in the textile art in general and the carpet art in particular is clearly capable of instant and unquestionable demonstration as being well-known.  As such, one of ordinary skill in the art would at once envisage Tung’s teaching of polyester carpet filaments to include polyethylene terephthalate.  In order to anticipate, a reference must identify something falling within the claimed subject matter with sufficient specificity to constitute a description thereof within the purview of 35 U.S.C. § 102.  In re Schaumann, 572 F.2d 312, 317 (CCPA 1978).  Further, to anticipate, one skilled in the art must be able to “at once envisage” the claimed subject matter in the prior art disclosure.  In re Petering, 301 F.2d 676, 681 (CCPA 1962).  Hence, Tung’s teaching of polyester inherently encompasses polyethylene terephthalate and exception (a) is met by the Tung reference.  
Regarding exception (b), while the objective of Tung is to produce a high bulk BCF yarn, the reference does not measure bulk levels by a crimp ratio property.  However, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the BCF carpet. Specifically, Tung teaches texturing the nylon filaments with hot air jets (i.e., nozzles), wherein the filaments exit the jets onto a perforated rotating drum where air is vacuumed through the perforations and water is misted to quench said filaments (col. 5, lines 12-22).  Tung teaches the residence time of the yarn on the bulking drum results in better cooling and higher bulk in the final yarn product (col. 5, 
Additional support of this presumption of inherency can be found in Tung’s teaching of yarn crimp elongation (YCE) (i.e., Tung’s method of measuring bulk levels in the BCF yarns).  Figure 1 of the reference discloses a bulk crimp elongation (BCE) of an exemplary nylon 6,6 BCF of least about 17-26% (i.e., above line A) (col. 4, lines 16-30), which may be converted to a yarn crimp elongation (YCE) of at least about 21-30% (col. 6, lines 43-45).  Working examples of nylon 6,6 have a BCE of 23-40%, which converts to a YCE of about 27-43% (Table 1).  While not equivalent in variables, Tung’s YCE measurement and calculation (col. 6, lines 1-45) are substantially similar to the crimp ratio measurement and calculation disclosed in appellant’s specification (page 12, lines 7-17).  In other words, despite different time, yarn length, and load variables, the prior art method and appellant’s method both measure the degree of bulk in BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length (Tung, col. 6, lines 1-45 and specification, page 12, lines 7-17). So while the particular variables may differ, Tung’s teaching of a nylon 6,6 BCF having high bulk levels of 21-30% and 27-43% as measured by In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed crimp ratio would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) stands anticipated by or obvious over the Tung reference. 
	Regarding exception (c), although Tung does not explicitly teach the limitation of a wear resistance level according to MS343-15 standard of 3 or more, as measured with a Taber abrasion tester (specification, page 13, line 14-page 14, line 13), it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament tufted into a primary backing to form a carpet having the claimed face weight) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the carpet.  Note the reference teaches a carpet appearance retention as measured by a Vetterman drum test (i.e., a measure of a carpet’s resistance to wear) and evaluated on a scale of In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed wear resistance would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (c) and claims 1-4 are rejected as being anticipated by or obvious over the cited Tung reference.  

(2) Response to Argument
Appellant traverses the 102 rejection of the claims because there is “no identical or completely detailed disclosure in Tung that ‘the PET bulked continuous filament has a crimp ratio of 14% or more’ as recited in claim 1” (Brief, page 5, section B, 1).  Specifically, citing Richardson v. Suzuki Motor Co., 868 F.2d 1226, appellant argues that to anticipate a claim, a reference must show an identical invention in as complete detail as is contained in the claim (Brief, paragraph spanning pages 5-6).  While the examiner does not dispute the cited case law, the present rejection is not a 102 anticipation rejection based upon an explicit teaching but rather 
Appellant argues, because Tung’s YCE measurement and calculation are different from the claimed crimp ratio measurement and calculation, Tung’s teaching of a nylon 6,6 YCE of 21-30% is insufficient to establish the claim limitation that a PET BCF has a crimp ratio of 14% or more necessarily flows from said teaching (Brief, pages 6-7, section 2).  Specifically, appellant cites the examiner’s statement from the Final Rejection, wherein it was erroneously stated that Tung’s teaching of a YCE of 21-30% for a nylon 6,6 BCF “meets” a crimp ratio of 14% of more for a nylon 6,6 BCF.  The Advisory Action (June 8, 2021, 6th
Appellant’s asserts “the naked contention that ‘it is reasonable to presume that Tung’s disclosed YCE values would correlate approximately to applicant’s crimp ratio’ is not sufficient to establish the inherency of that result or characteristic and is not appropriate ‘fact and/or technical reasoning to reasonable support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art’” (Brief, paragraph spanning pages 7-8).  In response, as clarified in the rejection above, the inherency reasoning is based upon the like chemical materials, like structural features (i.e., polyester bulked continuous filament have the claimed cross-sectional modification ratio and denier per filament) and like method of making the PET BCF yarn (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing).  Like materials cannot have mutually exclusive properties.  This reasoning is sufficient to establish a rejection under 102/103, wherein the burden is shifted to appellant to show otherwise.  Like appellant’s invention, the objective of the Tung invention is to have a high bulk BCF yarn for carpeting.  The discussion in the prior art rejection of Tung’s yarn crimp elongation (YCE) property and the similarities to appellant’s crimp ratio property is set forth as a supporting argument of the inherency/obviousness reasoning.  Thus, contrary to appellant’s argument, the 102/103 rejection is not based solely upon said “naked contention” regarding Tung’s YCE property.  
To reiterate, yes, Tung’s YCE property is not the same as appellant’s crimp ratio.  Hence, no direct comparison can be made between the properties and the rejection is not based upon an explicit anticipation rejection.  However, appellant’s crimp ratio and Tung’s yarn crimp elongation (YCE) property are both measuring a degree of bulkiness of the BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length. So while the particular variables 
Appellant asserts Tung’s teaching of a nylon 6,6, yarn having a YCE of 21-30% does not meet the claimed crimp ratio of 14% or more (Brief, section 3, pages 8-9).  Specifically, appellant states they performed tests showing a crimp ratio of 14% for a PET BCF corresponds to a YCE of around 35%, which is outside of the range Tung’s exemplary range for nylon BCF yarns (Brief, paragraph spanning pages 8-9).  In response, appellant’s data is not sufficient evidence to overcome the standing prior art rejection for the following reasons.
First, the test data evidence on page 9 of the Brief was initially presented in a Pre-Appeal Brief filed (July 3, 2021), which renders said evidence untimely.  Additionally, appellant has not presented this test data for review in a Declaration under 37 CFR 1.132 according to MPEP 716.  37 CFR 1.132 states, “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.”  [Note, in the Amendment After Final (May 31, 2021, page 7, 1st paragraph), appellant alleged different test data than what is presented in the Pre-Appeal Brief and Brief.  Specifically, appellant stated they had test data showing Tung’s YCE of 21-30% corresponds to a crimp ratio of 6.7-9.6, which is outside of appellant’s claimed range of 14% or more.  In the Advisory Action (June 8, 2021, 6th paragraph), appellant was reminded that any such evidence presented to overcome a rejection must be present in declaration form.]  Since appellant’s data has not been properly 
Nevertheless, an informal review of the data does not appear to be sufficient to overcome the standing 102/103 rejection.  In particular, the test data alleges to measure YCE values for inventive PET BCF yarns having a crimp ratio of 14% or more as claimed (Brief, table, page 9).  Appellant contends that a crimp ratio of 14% or more is equivalent to YCE value of 35% or more (Brief, graph, page 9).  Appellant then concludes that since the Tung reference discloses a YCE of 21-30% for an exemplary nylon 6,6 BCF, the reference does not inherently disclose or suggest the claimed PET BCF having a crimp ratio of 14% (Brief, last paragraph of page 9).  In response, it if first noted that Tung not only teaches a YCE in the range of 21-30%, but also teaches a range of 27-43% (calculated from %BCE values in Table 1), which overlaps appellant’s YCE value of 35% or more.  Second, the logic of appellant argument is somewhat flawed though since appellant is comparing data for PET yarns with data from nylon yarns.  A skilled artisan would understand that such direct comparisons cannot be made between filaments of different polymers.  In fact, with respect to BCF yarns made of polymers other than nylon, Tung explicitly stated, “Appropriate adjustments would, of course, be required for the bulk levels and newness retention values shown in these figures.”  Note that the data attempts to establish the present invention does not have a YCE as exemplified by a different polymer of the prior art instead of showing a PET BCF made according to the Tung disclosure would not inherently possess a bulk level as measured by appellant’s crimp ratio method of 14% or more.  Hence, the data presented in the Brief is insufficient to overcome the standing 102/103 rejection of the claims.  
Appellant argues Tung does not teach the claimed crimp and modification ratios for a PET BCF, but rather for nylon 6,6 BCF yarns (Brief, page 10, 1st paragraph).  Specifically, st paragraph).  The examiner respectfully disagrees.  Tung discloses:  
While the figures and examples discussed hereinafter relate to nylon 6,6 yarns and carpets, other polymers useful in residential carpet applications, notably other nylons such as nylon 6 and nylon copolymers, polyester, polypropylene and their copolymers may similarly be used.  Appropriate
adjustments would, of course, be required for the bulk levels and newness retention values shown in these figures. (Col. 3, lines 34-41)

The above conditions are useful in spinning nylon 6,6 yarns.  Other polyamides and polymers such as polypropylene or polyester may be spun in a similar process, however the temperatures used will differ due to the different melting points of the various polymers.  Other variations to the
above-described apparatus and spinning process may be envisioned by those skilled in the art. (Col. 5, lines 34-41).

Tung teaches the bulk levels and newness retention values (i.e., properties affected by polymer composition) would, obviously, be adjusted accordingly for the inherent differences in polymer composition.  Tung also teaches the differences in process variables for polyester filaments versus nylon 6,6 filaments is within the level of ordinary skill in the art.  However, a cross-sectional modification ratio is descriptive of the shape and size of a filament and is not necessarily dependent upon polymer composition, which is supported by Tung’s lack of a teaching that adjustments in modification ratios would be required when using polymers other than nylon.  Thus, a skilled artisan would understand the Tung reference to teach the modification ratio of 1.4-4.0 is not limited to nylon BCF but is also applicable to the disclosed polyester BCF.  Therefore, appellant’s argument is found unpersuasive.
In conclusion, a proper anticipation/obviousness rejection under 35 USC 102/103 has been set forth for claims 1-4 based upon the Tung reference, as evidenced by Allan, Phillips, and Favis.  While appellant has presented some test data alleging evidence that a polyethylene terephthalate bulk continuous filament made according to Tung would not necessarily possess 
For the above reasons, it is believed that the rejections should be sustained.

Conclusion
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 

Respectfully submitted,

/Cheryl Juska/             Primary Examiner
Art Unit 1789                                                                                                                                                                                           	November 6, 2021


A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/            Director’s Designee for New Grounds of Rejection, Art Unit 1700                                                                                                                                                                                            

Conferees:
/THOMAS G DUNN/            Quality Assurance Specialist, Art Unit 1700     

                                                                                                                                                                                       /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.